DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/25/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 3/25/2021 have been fully considered but they are not persuasive.
With respect to the claims Applicant argues Kim and Loose do not disclose where the three floating diffusions claims “are impurity regions in the semiconductor”.
On page 8 of the remarks, Applicant points to paragraph 0101 of the specification for support of the claim.  The Examiner assumes this corresponds to the USPGPUB, which is page 23 line 10 of the specification filed 4/15/2020.  This portion discusses Fig 11, which discusses the floating diffusion 52 being surrounded by element division areas 62 that are isolation regions.  The Examiner notes that the term “impurity region” is not found to be used anywhere in the specification.  Additionally, while the 
However, this is similarly true for Kim and Loose.  For example, Kim shows a semiconductor layout for the imager of Kim and Fig. 5 shows the circuitry arrangement for the circuit and that the floating diffusions are made up of nodes created by connecting source/drain regions of transistors.  Fig. 6 then also shows the floating diffusions between pixels as part of a semiconductor layout.  One of ordinary skill in the art would similarly recognize these source/drain regions also inherently are impurity regions.  Applicant appears to acknowledge this by arguing “if element 501 [in Kim] was an impurity region, the signals of adjacent pixels would mix regardless of the transfer signal” concluding that therefore “element 501 includes a wiring”.  However, Fig. 6 shows that there is not a wiring at least between adjacent pixels of the same row, and regardless of a wiring being required for pixels in different rows, this does not negate the fact that a source/drain region (i.e. an impurity region) is part of the floating diffusion making up node 501.  It is also noted that wiring connecting different impurity regions don’t provide some sort of control feature for when charges are transferred to another impurity region.  Applicant’s own specification shows FD 52 has a wiring connecting it to another impurity region (Fig. 12).  These regions would share charge and act as part of the FD node, just as in Kim.  Therefore as written, stating the floating diffusion of the 
Loose similarly shows these things.   Fig. 4 is a plan view of the pixel array, it shows semiconductor layouts.  Column 4 lines 48-58 and column 5 lines 8-16 discuss the switches and show they are made of source/drain portions that are n+ doped material in the semiconductor.  Like Kim as these portions are part of what makes up the FD nodes, the FD of Loose comprises impurity regions.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1, 7, 11-12, 13, 16 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2013/0021441 A1 to Kim.
Note: the following modified figure of Kim has been provided to clarify the Examiner’s interpretation of how Kim reads on the claims below.

    PNG
    media_image1.png
    1120
    883
    media_image1.png
    Greyscale

With respect to claim 1 Kim discloses, in Fig.1-11, an imaging device comprising a pixel array unit (abstract) including a first pixel, a second pixel, a third pixel, and a fourth pixel (Fig. 5; see above); and a first floating diffusion, a second floating diffusion, and a third floating diffusion disposed in a semiconductor substrate (Fig. 6 and paragraph 3; one or ordinary skill would recognize the invention is an image sensor which includes a pixel layout which inherently is disposed in some sort of semiconductor substrate), wherein the first pixel includes a first transfer transistor (TX0), the second pixel includes a second transfer transistor (TX10), and the third pixel includes a third transfer transistor (TX2), wherein the fourth pixel includes a fourth transfer transistor 
With respect to claim 7 Kim discloses, in Fig.1-11, the imaging device according to claim 1, wherein the first pixel includes a first photoelectric conversion unit, wherein the second pixel includes a second photoelectric conversion unit, and wherein the first and second photoelectric conversion units share the first floating diffusion (Fig. 5 and claim 5).
Claim 11 is rejected for similar reasons as claim 1 above as it is a corresponding method claim to apparatus claim 1.
Claim 12 
With respect to claim 13 Kim discloses, in Fig.1-11, the imaging device according to claim 1, further comprising: a reading transistor (SEL transistor) disposed between the first floating diffusion and the third floating diffusion (Fig. 5 and paragraph 45; where at least the SEL transistor connected to the middle column can be seen disposed between the first and third floating diffusion).
Claims 16 and 19 is rejected for similar reasons as claim 13 above as it is a corresponding method and electronic apparatus to imaging device apparatus of claim 13.
Claim(s) 1, 11, 12, 14-15, 17-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 6,759,641 to Loose.
NOTE: Loose has been applied to claims 1, 11 and 12 as they are incorporated into claims 14-15, 17-18 and 20.  As the MPEP criticizes multiple art rejections for a single claim at this time the interpretation of Loose has only been applied to these claims so as to fill in the gaps of what is not covered by the previously applied rejection.  This should not be taken as an admission that Loose does not anticipate other claims.

    PNG
    media_image2.png
    1638
    841
    media_image2.png
    Greyscale

NOTE: above is a modified version of Fig. 2B of Loose which shows the Examiner interpretation of corresponding parts.  Column 3 line 65 through column 4 line 2 support the Examiner’s connection to show the arrangement of 4 pixels in a vertical arrangement.
With respect to claim 1 Loose discloses, in Fig.1-6, an imaging device comprising a pixel array unit (column 2 line 66 through column 3 line 3) including a first pixel, a second pixel, a third pixel, and a fourth pixel (Fig. 2b; see above); and a first floating diffusion, a second floating diffusion, and a third floating diffusion disposed in a semiconductor substrate (Fig. 2b and column 4 lines 48-53; see above for examiner’s interpretation of the floating diffusions), wherein the first pixel includes a first transfer transistor (Q6), the second pixel includes a second transfer transistor (Q7), and the third pixel includes a third transfer transistor (Q7), wherein the fourth pixel includes a fourth transfer transistor (Q6) and a fifth transfer transistor (Q5), wherein the first and second transfer transistors are coupled to a first floating diffusion (Fig. 2b; see above), wherein the third and fourth transfer transistors are coupled to a second floating diffusion (Fig. 2b; see above), wherein the fifth transistor is coupled to a third floating diffusion (Fig. 2b; see above) and wherein the second floating diffusion is disposed between the third transfer transistor and the fourth transfer transistor in a plan view (Fig. 1, 2b and 3; where it can be seen that the photodiodes and their corresponding transistors are vertically stacked with respect to each other, therefore, one or ordinary skill in the art would recognize that the second floating diffusion is between the third and fourth transistors which would be in different pixel areas), and wherein the first floating diffusion, the second floating diffusion, and the third floating diffusion are impurity 
With respect to claim 14 Loose discloses, in Fig.1-6, the imaging device according to claim 1, wherein the first floating diffusion is disposed between the first transfer transistor and the third transfer transistor (Fig. 2b; see above).
With respect to claim 15 Loose discloses, in Fig.1-6, the imaging device according to claim 1, wherein the first transfer transistor, the first floating diffusion, the second transfer transistor, and the third floating diffusion are in this order in a direction from the first pixel to the third pixel (Fig. 2b; see above).
Claims 11, 12, 17, 18 and 20 is rejected for similar reasons as claims 1, 14 and 15 above as it is a corresponding method and electronic apparatus to imaging device apparatus of claim 1 and 14-15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2013/0021441 A1 to Kim.
With respect to claim 2 Kim discloses, in Fig.1-11, the imaging device according to claim 1, wherein the first, second, and third pixels comprise imaging pixels (paragraph 40-41). 
Kim does not expressly disclose wherein the fourth pixel comprises a phase difference detection pixel.
However, Official Notice (MPEP § 2144.03) is taken that both the concepts and advantages of covering a portion of selective photodiode to be use as a phase difference detection pixel are well known and expected in the art.  At the time the invention was made, it would have been obvious to one with ordinary skill in the art to have covered the fourth pixel to use as a phase difference pixel for doing so would merely be use of a known technique for phase difference focusing to improve similar devices in the same way.
With respect to claim 3 Kim discloses, in Fig.1-11, the imaging device according to claim 2, wherein the first imaging pixel and the second imaging pixel form a first pixel sharing unit, and wherein the first pixel sharing unit shares two pixels arranged vertically (Fig. 5, see above).
With respect to claim 4 Kim discloses, in Fig.1-11, the imaging device according to claim 3, wherein the first pixel sharing unit share a first reset transistor, a first amplification transistor, and a first selection transistor (paragraph 33).
With respect to claim 5 Kim in view of Official Notice 
With respect to claim 6 Kim discloses, in Fig.1-11, the imaging device according to claim 5, wherein the second pixel sharing unit share a second reset transistor, a second amplification transistor, and a second selection transistor (paragraph 33).
Claim 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2013/0021441 A1 to Kim in view of U.S. Patent Application Publication 7,602,430 to Merrill.
With respect to claim 8 Kim discloses, in Fig.1-11, the imaging device according to claim 1, wherein the third pixel includes a third photoelectric conversion unit (Fig. 5 and claim 5).
Kim does not expressly disclose wherein the fourth pixel includes a fourth photoelectric conversion unit and a fifth photoelectric conversion unit, and wherein the third and fifth photoelectric conversion units share the second floating diffusion.
However, in analogous art, Merrill discloses the concept and advantages of using multiple photoelectric conversion units for a pixel out of selected group of imaging pixels.  That is, Merrill teaches, in Fig. 1, where red and green pixel units are provided with a single photoelectric conversion unit, but the blue pixel is provided with four photoelectric conversion units (Fig. 1 and column 3 lines 15-22).
At the time the invention was effectively filed one or ordinary skill in the art would have recognized it would be obvious to replace the 4th pixel of Kim (see as a blue pixel in Fig. 6) with multiple photoelectric conversion units instead of a single one as taught by Merrill would have been obvious as it is use of a known technique to improve a similar device in the same way.  NOTE: one of ordinary skill would recognize that if you replace a single 4th pixel with multiple photoconversion units in Kim the third and fifth nd and 3rd FD in Fig. 5 above.
With respect to claim 9 Kim discloses, in Fig.1-11, the imaging device according to claim 8, wherein the first, second, third, fourth, and fifth transistors are each formed in a corner portion of their respective photoelectric conversion unit in each pixel (Fig. 6 on Kim, where the transfer transistors can be seen as extending across the entire side of the pixel which includes being formed in a corner portion).
With respect to claim 10 Kim discloses, in Fig.1-11, the imaging device according to claim 9, wherein each photoelectric conversion unit in each pixel is formed in a rectangular shape (Fig. 6).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M PASIEWICZ whose telephone number is (571)272-5516.  The examiner can normally be reached on M-F 9 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wayne Young can be reached on (571)272-7582.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/DANIEL M PASIEWICZ/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        

April 22, 2021